Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Specification
	The specification is objected to.  Applicants specification contains a number of structures which are not presented in a clear fashion.  This can be seen in the pre-grant publication for this application (US 2020/0136055).  Specifically, there are missing bonds on at least pages 10-17, 19, 21, 22 and 25-31 of the pre-grant publication.  Additionally, there is illegible text present on pages 41-43, 45-62, 64, 66, 68 and 88-90 of the pre-grant publication.  Applicants should provide either a substitute specification with clearer structures or supply a marked up specification which fixes all of the structures which are not clearly depicted.

Claims
Like with the specification above, many of the structures recited in claim 1 are of poor quality.  This can also be seen in claim 12 of the Applicants pre-grant publication.  Specifically, there are missing bonds on at least pages 96-101, 103-109, 111-113, 115, 116, 118-120, 123, 125, 128-131 and 138.  Additionally, there is illegible text present on pages 144-166 and 168-172.  Applicants should provide an amended claim set which shows these compounds in a clearer fashion.  As such, claim 12 is objected to as some of the structures recited therein are illegible for printing but otherwise understood.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-11 and 13-16 are allowed and claim 12 contains allowable subject matter.  Compounds which adhere for chemical formula 1 are novel and unobvious over the prior art.  The international search report cites Zoellner et al. (US 2017/0162800) as being a “Y” reference (obviousness type reference).  However, Zoellner et al., 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766